UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-1735


TIMOTHY E. GREEN,
                                             Plaintiff - Appellant,

          versus

SUMTER COURT; TUOMEY HOSPITAL; HARRY LEA
KIRBY; HOUSING AUTHORITY; SOCIAL SECURITY;
CONGRESS;   FREEDOM HOUSING;   HEALTH   CARE
DEPARTMENT;   WATER DEPARTMENT;   VOCATIONAL
REHABILITATION,
                                         Defendants - Appellees,
          and

ALFRED QUIMET; ROBERT MCCABE; MOTOR VEHICLE;
HEARING FREEDOM HOUSING; TB DRUG AND ALCOHOL;
TB HEALTH CARE DEPARTMENT; HE BILL VOCATIONAL
REHABILITATION; EDUCATION; OVERPAYMENT BACK
PAYMENT; LEGAL RIGHTS,
                                                         Defendants.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Joseph F. Anderson, Jr., Chief
District Judge. (3:07-cv-01570-JFA)


Submitted:   September 11, 2007       Decided:   September 13, 2007


Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges


Dismissed by unpublished per curiam opinion.


Timothy E. Green, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Timothy E. Green seeks to appeal the district court’s

order adopting the recommendation of the magistrate and dismissing

without prejudice his pro se civil action. This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292

(2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541 (1949).   The order Green seeks to appeal is not

an appealable interlocutory or collateral order.   See Domino Sugar

Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th

Cir. 1993).    Accordingly, we dismiss the appeal for lack of

jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          DISMISSED




                               - 2 -